Citation Nr: 0621473	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  03-20 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel
INTRODUCTION

The veteran served on active military duty from March 1952 to 
January 1954.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In the course of appeal, in February 2004, the veteran 
testified before an RO hearing officer.  A transcript of that 
hearing is contained in the claims folder.  

This matter has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900 (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran in October 2004 submitted a July 2004 letter from 
L. Wang, M.D., a private physician, in support of his claim.  
In the letter, Dr. Wang noted that a 1997 audiogram was 
consistent with hearing loss due to both noise exposure and 
age.  This opinion conceivably supports the veteran's claim, 
and has not been considered by the RO prior to Board 
adjudication.  Because the veteran has not waived initial RO 
review of this additional evidence, remand is required.  A 
supplemental statement of the case must be furnished to the 
appellant and his representative when additional pertinent 
evidence is received after a supplemental statement of the 
case is issued, in the absence of waiver by the veteran.  
38 C.F.R. §§ 19.31, 20.1304(c) (2005).  This matter will be 
addressed as part of the remand development as the case is 
otherwise in need of development.

In an August 2000 submitted statement, the veteran contended 
that in service he was exposed to "a very loud explosion."  
In statements to Dr. Wang, M.D., which that physician 
reiterated in the submitted July 2004 letter, the veteran 
contended that in service he was exposed to 'loud artillery 
noise.'  In testimony at the February 2004 hearing, however, 
the veteran contend that he was exposed merely to noise from 
firing weapons in basic training, as well as to a single 
incident in which a gun accidentally fired and the bullet 
reportedly "whizzed by [his] ear at very close range, and 
shook the hell out of [him]." (Hearing transcript, p. 4)  
The bullet passing by would not seem to provide significant 
acoustic trauma, but the matter can be addressed more 
thoroughly by the development taken herein.

At a VA treatment record in July 2000, the veteran was found 
to have some sensorineural hearing loss in each ear.  
However, the actual numeric results of the audiological 
testing are not contained in the claims folder.  The 
threshold for normal hearing is from 0 to 20 decibels (dB), 
with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Hence, current hearing impairment, an element of the 
claim for service connection, cannot be determined absent the 
numeric audiological testing results.  The record of those VA 
results must be obtained, in furtherance of the veteran's 
claims.  

The veteran did submit a July 2003 private audiological 
evaluation from Connecticut Hearing Centers, showing downward 
sloping hearing loss within the acoustic range from 500 to 
4,000 hertz for each ear.  However, in his July 2004 letter, 
Dr. L. Wang assessed that the veteran had hearing loss due to 
both noise exposure and age, based on 1997 audiogram 
findings.  Those 1997 audiogram results have also not been 
obtained and associated with the claims folder, and should be 
requested from that physician.  

Official sources indicated that the veteran's service medical 
records and service personnel records had been lost by fire, 
and only a single record, of treatment of pharyngitis in May 
1952, was obtained.  Where service medical records are 
presumed destroyed, the VA has an obligation to search for 
alternative records which support the veteran's case.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Moreover, although there 
is a lack of service medical records, or for that matter, 
service personnel records, VA regulations provide that 
service connection may be shown through other evidence.  
Smith v. Derwinski, 2 Vet. App. 147 (1992); 38 C.F.R. § 
3.303(a) (1994).  This evidence may be private medical 
records showing treatment of the claimed disability, fellow 
service personnel statements, personal testimony, etcetera. 
The evidence may also be statements provided by accredited 
military experts.  The Board's obligation to explain its 
findings and to consider the benefit of the doubt rule is 
also heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

At the February 2004 hearing the veteran testified that he 
had a hearing test in Bloomfield, Connecticut ten years after 
service.  The veteran then stated that he would try to find 
the record of that test.  The veteran has not submitted a 
record of that test.  Nonetheless, the RO should assist him 
by attempting to obtain that record, with appropriate 
authorization if he can provide sufficient information for a 
feasible search.  

All of the above development is necessitated, in part, but 
the duty to assist pursuant to a body of laws known 
collectively as the "VCAA."  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2005).  An initial development letter 
to assist the veteran in his claims was sent to him in August 
2000.  After passage of the VCAA, a VCAA letter was sent to 
him in May 2001.  However, that notice fell short in a few 
respects, as detailed in remand instruction 1, below.  



Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and satisfy all VCAA notice obligations 
in accordance with the holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); and Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); and 
in accordance with 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005); the 
Veterans Benefits Act of 2003; and any 
other applicable legal precedent.  As 
such, the RO must provide a VCAA notice 
letter which notifies the veteran of the 
specific evidence needed to support his 
service connection claims.  It must also 
notify the veteran of the respective 
roles of VA and the veteran in 
development of his claims, must ask him 
to submit all evidence in his possession 
in support of his claims, and must inform 
him that it is ultimately his 
responsibility to see that pertinent 
evidence is obtained.  Pursuant to 
Dingess/Hartman, the letter must address 
all five elements of a service connection 
claim, to the extent appropriate:  
1) veteran status; 2) existence of a 
disability; 3) a connection between 
service and the disorder which is the 
basis of claim; 4) degree of disability; 
and 5) effective date of the disability.  

The veteran should also be asked to 
provide a more detailed account of the 
incident in service in which a bullet 
whizzed by his ear, including in 
particular how close the gun was to his 
ear when it fired.  The veteran should 
then be asked to provide evidence, such 
as a statement from a fellow soldier who 
witnessed the incident, or a 
contemporaneous letter to a relative or 
friend detailing the incident, to 
corroborate the veteran's account of the 
incident.  

The veteran should also be asked to 
provide a chronology of any noise 
exposure, both at work and at other 
times, from service to the present.  He 
should be asked to inform of all 
employment from service to the present 
and any associated noise exposures.  He 
should be asked to provide any 
documentation he may have, and 
appropriate contact information, to 
verify these accounts of in-service and 
post-service work and noise exposure.

Any responses received should be 
associated with the claims folder.  Any 
necessary additional development 
indicated by any response to the notice 
letter should be undertaken.  

2.  With appropriate authorization and 
contact information from the veteran, the 
RO should seek the record of the hearing 
test reportedly conducted in Bloomfield, 
Connecticut approximately ten years post 
service.  If he does not provide 
appropriate authorization and 
information, no such development needs to 
be undertaken.  If an attempt to obtain 
records is made but is unsuccessful, 
documentation of the attempt should be 
made.

3.  Also with appropriate authorization, 
the RO should request from Dr. L. Wang 
the reported 1997 records of both 
audiometric testing - showing threshold 
levels in decibels at corresponding 
frequencies - and hearing loss evaluation 
and/or treatment.  

4.  The RO should obtain the VA 
audiometric test results, showing 
threshold levels in decibels at 
corresponding frequencies, upon which the 
recorded assessment of a VA audiologist 
in July 2000 was based.  Any additional 
VA treatment records not yet obtained 
should also be obtained and associated 
with the claims folder.  

5.  A further attempt, through all 
appropriate channels, should be made to 
obtain service personnel records.   

6.  Thereafter, the veteran should be 
afforded VA audiology and otology 
examination(s), as needed, to address 
current hearing loss and current 
tinnitus, and the etiology of these 
disorders.  The claims folder should be 
provided to the examiner(s) for review 
prior to the examination(s).  The 
examiner(s) must address any current 
disabilities affecting hearing.  In so 
doing, the examiner(s) should note the 
veteran's period of service from March 
1952 to January 1954, with his reported 
in-service noise exposure including 
firing guns during basic training, the 
veteran having admittedly worked in 
finance thereafter during service.  Any 
service medical records should be 
reviewed.  Any necessary tests or studies 
should be conducted.  

The examiner(s) should also note the 
post-service record, including the July 
2004 opinion letter of Dr. L. Wang to the 
effect that the veteran has both age-
related hearing loss and hearing loss due 
to past noise exposure.  The examiner(s) 
should also consider the veteran's noise 
exposure both in service and post 
service, including as indicated by any 
evidence of record.  

For both tinnitus and all hearing loss 
found, the examiner(s) should, separately 
for each condition, answer the following 
question:  is it at least as likely as 
not that the claimed disorder developed 
in service or is otherwise related to 
service?  

7.  Thereafter, and following any other 
indicated development, the RO should 
readjudicate the appealed claims.  If a 
complete grant of the benefits sought is 
not afforded the veteran, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



